COURT OF APPEALS
                                 SECOND DISTRICT OF TEXAS
                                      FORT WORTH

                                      NO. 02-14-00118-CV


In the Matter of G.M.S.                   §    From County Court at Law No. 2

                                          §    of Wichita County (38470-LR)

                                          §    June 12, 2014

                                          §    Opinion by Justice Gardner



                                         JUDGMENT

      This court has considered the record on appeal in this case and holds that there was

error in the trial court’s judgment. It is ordered that the judgment of the trial court is reversed

and we render judgment denying the State’s application for temporary court-ordered mental

health services.

      It is further ordered that the State of Texas shall pay all of the costs of this appeal, for

which let execution issue.



                                     SECOND DISTRICT COURT OF APPEALS


                                     By ___/s/ Anne Gardner_____________
                                        Justice Anne Gardner